Exhibit 10.1

 

FORM OF INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the “Agreement”) is entered into as of
               , 20     by and between Marvell Technology Group Ltd., a Bermuda
company (the “Company”), and the undersigned (“Indemnitee”).

 

RECITALS

 

1. The Company recognizes that highly competent persons are becoming more
reluctant to serve corporations as directors or in other capacities unless they
are provided with adequate protection through insurance or adequate
indemnification against risks of claims and actions against them arising out of
their services to the corporation.

 

2. The Board of Directors of the Company (the “Board” or the “Board of
Directors”) has determined that the inability to attract and retain highly
competent persons to serve the Company is detrimental to the best interests of
the Company and its shareholders and that it is reasonable and necessary for the
Company to provide adequate protection to such persons against risks of claims
and actions against them arising out of their services to the corporation.

 

3. The Indemnitee does not regard the indemnities available under applicable law
and the Company’s bye-laws, as amended from time to time (the “Bye-Laws”), as
adequate to protect Indemnitee against the risks associated with Indemnitee’s
service to the Company.

 

4. The Company is willing to indemnify Indemnitee to the fullest extent
permitted by applicable law, and Indemnitee is willing to serve and continue to
serve the Company on the condition that Indemnitee be so indemnified.

 

AGREEMENT

 

In consideration of the premises and the covenants contained herein, the Company
and Indemnitee do hereby covenant and agree as follows:

 

A.                 DEFINITIONS

 

The following terms shall have the meanings defined below:

 

Expenses shall include all expenses, damages, judgments, fines, penalties and
amounts paid in settlement (if such settlement is approved in advance by the
Company, which approval shall not be unreasonably withheld or delayed), costs,
attorneys’ fees and disbursements and costs of attachment or similar bond,
investigations, any expenses paid or incurred in connection with investigating,
defending, being a witness in, participating in (including on appeal), or
preparing for any of the foregoing in, any Proceeding and any U.S. federal,
state, local or foreign taxes imposed on the Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement, and all interest,
assessments and other charges paid or payable thereon or in respect thereto.

 

Indemnifiable Event means any event or occurrence that takes place either before
or after the execution of this Agreement, related to the fact that Indemnitee is
or was a director, officer, employee, controlling person, agent or fiduciary of
the Company or any of its subsidiaries, or is or was serving at the request of
the Company as a director, officer, employee, controlling person, agent or
fiduciary of another corporation, partnership, joint venture or other entity, or
related to anything done or not done by Indemnitee in or about the execution of
his or her duty, or supposed duty, in any such capacity.

 

Participant means a person who is a party to, or witness or participant
(including on appeal) in, a Proceeding.

 

Proceeding means any threatened, pending, or completed action, suit,
arbitration, alternative dispute resolution mechanism or proceeding, or any
inquiry, hearing or investigation, whether civil, criminal, administrative,
investigative or other, including appeal, in the United States or anywhere else
in the world, which Indemnitee may be or may have

 

--------------------------------------------------------------------------------


 

been involved as a party or otherwise by reason of an Indemnifiable Event,
including, without limitation, any threatened, pending, or completed action,
suit or proceeding by or in the right of the Company.

 

B.                 AGREEMENT TO INDEMNIFY

 

1.       General Agreement. In the event Indemnitee was, is, or becomes a
Participant in, or is threatened to be made a Participant in, a Proceeding, the
Company shall indemnify the Indemnitee from and against any and all Expenses
which Indemnitee actually and reasonably incurs or becomes obligated to incur in
connection with such Proceeding, to the fullest extent permitted by applicable
law.

 

2.       Indemnification of Expenses of Successful Party. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee has been
successful on the merits in defense of any Proceeding or in defense of any
claim, issue or matter in such Proceeding, Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred in connection with such
Proceeding or such claim, issue or matter, as the case may be, offset by the
amount of cash, if any, received by the Indemnitee resulting from his/her
success therein.

 

3.       Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for a portion of Expenses,
but not for the total amount of Expenses, the Company shall indemnify the
Indemnitee for the portion of such Expenses to which Indemnitee is entitled.

 

4.       Exclusions. Notwithstanding anything in this Agreement to the contrary,
Indemnitee shall not be entitled to indemnification under this Agreement:

 

(a)        to the extent that payment is actually made to Indemnitee under a
valid, enforceable and collectible insurance policy;

 

(b)        to the extent that Indemnitee is indemnified and actually paid other
than pursuant to this Agreement;

 

(c)        in connection with a judicial action by or in the right of the
Company, in respect of any claim, issue or matter as to which the Indemnitee
shall have been adjudicated by final judgment in a court of competent
jurisdiction to be liable for willful neglect or default in the performance of
his duty to the Company unless and only to the extent that any court in which
such action was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, the
Indemnitee is fairly and reasonably entitled to indemnity for such Expenses as
such court shall deem proper;

 

(d)        in connection with any Proceeding initiated by Indemnitee against the
Company, any director or officer of the Company or any other party, and not by
way of defense, unless (i) the Company has joined in or the Reviewing Party (as
hereinafter defined) has consented to the initiation of such Proceeding; or
(ii) the Proceeding is one to enforce indemnification rights under this
Agreement or any applicable law;

 

(e)        brought about by the dishonesty or fraud of the Indemnitee seeking
payment hereunder; provided, however, that the Indemnitee shall be protected
under this Agreement as to any claims upon which suit may be brought against him
by reason of any alleged dishonesty or fraud on his part, unless a judgment or
other final adjudication thereof adverse to the Indemnitee establishes that he
committed fraud or dishonesty, in each instance where such acts were material to
the cause of action so adjudicated;

 

(f)         arising out of Indemnitee’s personal tax matters;

 

(g)        for any Expenses or payment of profits arising from the purchase and
sale by the Indemnitee of securities in violation of Section 16(b) of the
Exchange Act or any similar successor statute;

 

(h)        for any Expenses, judgment, fine or penalty which the Company is
prohibited by applicable law from paying to Indemnitee.

 

5.       No Employment Rights. Nothing in this Agreement is intended to create
in any Indemnitee who is an employee of the Company any right to continued
employment with the Company.

 

2

--------------------------------------------------------------------------------


 

6.       Contribution. If the indemnification provided in this Agreement is
unavailable and may not be paid to Indemnitee for any reason (other than those
set forth in Section B.4), then the Company shall contribute to the amount of
Expenses paid in settlement actually and reasonably incurred and paid or payable
by Indemnitee in such proportion as is appropriate to reflect (i) the relative
benefits received by the Company on the one hand and by the Indemnitee on the
other hand from the transaction from which such Proceeding arose, and (ii) the
relative fault of the Company on the one hand and of the Indemnitee on the other
hand in connection with the events which resulted in such Expenses, as well as
any other relevant equitable considerations. The relative fault of the Company
on the one hand and of the Indemnitee on the other hand shall be determined by
reference to, among other things, the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent the circumstances
resulting in such Expenses, judgments, fines or settlement amounts. The Company
agrees that it would not be just and equitable if contribution pursuant to this
Section 6 were determined by pro rata allocation or any other method of
allocation which does not take account of the foregoing equitable
considerations.

 

C.                 INDEMNIFICATION PROCESS

 

1.       Notice and Cooperation By Indemnitee. Indemnitee shall, as a condition
precedent to his right to be indemnified under this Agreement, give the Company
notice in writing as soon as practicable of any claim made against Indemnitee
for which indemnification will or could be sought under this Agreement, provided
that the delay of Indemnitee to give notice hereunder shall not prejudice any of
Indemnitee’s rights hereunder, except to the extent that such delay results in
the Company’s forfeiture of substantive rights or defenses. Notice to the
Company shall be given in accordance with Section F.7 below. In addition,
Indemnitee shall give the Company such information and cooperation as the
Company may reasonably request.

 

2.       Indemnification Payment.

 

(a)        Advancement of Expenses. Indemnitee may submit a written request with
reasonable particulars to the Company requesting that the Company advance to
Indemnitee all Expenses that may be reasonably incurred by Indemnitee in
connection with a Proceeding to the fullest extent permitted by applicable law.
The Company shall, within ten (10) business days of receiving such a written
request by Indemnitee, advance all requested Expenses to Indemnitee; provided,
however, that Indemnitee shall set forth in such request reasonable evidence
that such Expenses have been incurred by the Indemnitee in connection with such
Proceeding, a statement that such Expenses do not relate to any matter described
in Section B.4 above, and an undertaking in writing to repay any advances if it
is ultimately determined that the Indemnitee is not entitled to indemnification
under this Agreement.

 

 (b)       Reimbursement of Expenses. To the extent Indemnitee has not requested
any advanced payment of Expenses from the Company, Indemnitee shall be entitled
to receive reimbursement for the Expenses actually and reasonably incurred in
connection with a Proceeding from the Company as soon as practicable after
Indemnitee makes a reasonably detailed written request to the Company for
reimbursement.

 

(c)        Determination by the Reviewing Party. Notwithstanding anything
foregoing to the contrary, in the event the Reviewing Party informs the Company
that Indemnitee is not entitled to indemnification in connection with a
Proceeding under this Agreement or applicable law, Indemnitee shall reimburse
the Company for all Expenses previously advanced or otherwise paid to Indemnitee
in connection with such Proceeding; provided, however, that Indemnitee may bring
a suit to enforce his indemnification right in accordance with Section C.3
below.

 

3.       Suit to Enforce Rights. Regardless of any action by the Reviewing
Party, if Indemnitee has not received full indemnification within thirty
(30) days after making a written demand in accordance with Section C.2 above,
Indemnitee shall have the right to enforce its indemnification rights under this
Agreement by commencing litigation in any court of competent jurisdiction
seeking a determination by the court or challenging any determination by the
Reviewing Party or any breach in any aspect of this Agreement. Any determination
by the Reviewing Party not challenged by Indemnitee and any judgment entered by
the court shall be binding on the Company and Indemnitee.

 

4.       Assumption of Defense. In the event the Company is obligated under this
Agreement to advance or bear any Expenses for any Proceeding against Indemnitee,
the Company shall be entitled to assume the defense of such Proceeding, with
counsel approved by Indemnitee, upon delivery to Indemnitee of written notice of
its election to do so. After delivery of such notice, approval of such counsel
by Indemnitee and the retention of such counsel by the Company,

 

3

--------------------------------------------------------------------------------


 

the Company will not be liable to Indemnitee under this Agreement for any fees
of counsel subsequently incurred by Indemnitee with respect to the same
Proceeding, unless (i) the employment of counsel by Indemnitee has been
previously authorized by the Company, (ii) Indemnitee shall have reasonably
concluded, based on written advice of counsel, that there may be a conflict of
interest of such counsel retained by the Company between the Company and
Indemnitee in the conduct of any such defense, or (iii) the Company ceases or
terminates the employment of such counsel with respect to the defense of such
Proceeding, in any of which events the reasonable fees and expenses of
Indemnitee’s counsel shall be at the expense of the Company. At all times,
Indemnitee shall have the right to employ counsel in any Proceeding at
Indemnitee’s expense.

 

5.       Defense to Indemnification, Burden of Proof and Presumptions. It shall
be a defense to any action brought by Indemnitee against the Company to enforce
this Agreement that it is not permissible under this Agreement or applicable law
for the Company to indemnify the Indemnitee for the amount claimed. In
connection with any such action or any determination by the Reviewing Party or
otherwise as to whether Indemnitee is entitled to be indemnified under this
Agreement, the burden of proving such a defense or determination shall be on the
Company. Neither the failure of the Reviewing Party or the Company to have made
a determination prior to the commencement of such action by Indemnitee that
indemnification is proper under the circumstances because Indemnitee has met the
standard of conduct set forth in applicable law, nor an actual determination by
the Reviewing Party or the Company that Indemnitee had not met such applicable
standard of conduct shall be a defense to the action or create a presumption
that Indemnitee has not met the applicable standard of conduct.

 

6.       No Settlement Without Consent. Neither party to this Agreement shall
settle any Proceeding in any manner that would impose any damage, loss, penalty
or limitation on Indemnitee without the other party’s written consent. Neither
the Company nor Indemnitee shall unreasonably withhold its consent to any
proposed settlement.

 

7.       Company Participation. Subject to Section B.6, the Company shall not be
liable to indemnify the Indemnitee under this Agreement with regard to any
judicial action if the Company was not given a reasonable and timely
opportunity, at its expense, to participate in the defense, conduct and/or
settlement of such action.

 

8.       Reviewing Party. For purposes of this Agreement, in the event that the
Disinterested Directors (as defined below) do not direct otherwise as
contemplated in the immediately succeeding sentence, the Reviewing Party with
respect to each indemnification request of Indemnitee shall be (1) by a majority
vote of the Disinterested Directors, even though less than a quorum of the
Board, (2) by a committee of Disinterested Directors designated by a majority
vote of the Disinterested Directors, even though less than a quorum of the Board
or (3) by the shareholders of the Company by majority vote of a quorum thereof
consisting of shareholders who are not parties to the Proceeding due to which a
claim for indemnification is made under this Agreement. In the event that
(1) there are no Disinterested Directors or (2) a majority of the Disinterested
Directors (or a committee thereof) so directs, the Reviewing Party with respect
to each indemnification request of Indemnitee shall be Independent Counsel (as
defined in Section 8(d) of this Agreement) in a written opinion to the Board, a
copy of which shall be delivered to Indemnitee.  If it is determined that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within ten (10) days after such determination. Indemnitee shall cooperate with
the person, persons or entity making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any Independent Counsel or member of the Board shall act
reasonably and in good faith in making a determination under this Agreement of
the Indemnitee’s entitlement to indemnification. Any reasonable costs or
expenses (including reasonable attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification), and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom to the extent as
aforesaid to the fullest extent permitted by applicable law. “Disinterested
Director” means a director of the Company who is not and was not a party to the
Proceeding in respect of which indemnification is sought by Indemnitee.

 

(b)        If the determination of entitlement to indemnification is to be made
by Independent Counsel, the Independent Counsel shall be selected as provided in
this Section 8(b). The Independent Counsel shall be selected by Indemnitee
(unless Indemnitee shall request that such selection be made by the Board of
Directors, in which event the Board of Directors by a majority vote of a quorum
consisting of Disinterested Directors shall select), and Indemnitee

 

4

--------------------------------------------------------------------------------


 

shall give written notice to the Company advising it of the identity of the
Independent Counsel so selected. In either event, Indemnitee or the Company, as
the case may be, may, within ten (10) days after such written notice of
selection shall have been given, deliver to the Company or to Indemnitee, as the
case may be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 8(d) of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If a written
objection is made and substantiated, the Independent Counsel selected may not
serve as Independent Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit. If the determination
of entitlement to indemnification is to be made by Independent Counsel, but
within 20 days after submission by Indemnitee of a written request for
indemnification, no Independent Counsel shall have been selected and not
objected to, then the Board of Directors by a majority vote shall select the
Independent Counsel. The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting under this Agreement, and the Company shall pay all
reasonable fees and expenses incident to the procedures of this Section 8(b),
regardless of the manner in which such Independent Counsel was selected or
appointed.

 

(c)        In making a determination with respect to entitlement to
indemnification hereunder, the Reviewing Party shall presume that Indemnitee is
entitled to indemnification under this Agreement if Indemnitee has submitted a
request for indemnification in accordance with this Agreement, and the Company
shall have the burden of proof to overcome that presumption in connection with
the making by any person, persons or entity of any determination contrary to
that presumption. The termination of any Proceeding or of any claim, issue or
matter therein, by judgment, order, settlement (with or without court approval),
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself adversely
affect the right of Indemnitee to indemnification or create a presumption that
Indemnitee did not act in good faith and in a manner which he reasonably
believed to be in or not opposed to the best interests of the Company or, with
respect to any criminal Proceeding, that Indemnitee had reasonable cause to
believe that his conduct was unlawful. For purposes of any determination of good
faith, Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Company and any other
corporation, partnership, joint venture or other entity of which Indemnitee is
or was serving at the written request of the Company as a director, officer,
employee, agent or fiduciary, including financial statements, or on information
supplied to Indemnitee by the officers and directors of the Company or such
other corporation, partnership, joint venture or other entity in the course of
their duties, or on the advice of legal counsel for the Company or such other
corporation, partnership, joint venture or other entity or on information or
records given or reports made to the Company or such other corporation,
partnership, joint venture or other entity by an independent certified public
accountant or by an appraiser or other expert selected with reasonable care by
the Company or such other corporation, partnership, joint venture or other
entity. In addition, the knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Company or such other corporation,
partnership, joint venture or other entity shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.
The provisions of this Section 8(c) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which the Indemnitee may be deemed
to have met the applicable standard of conduct set forth in this Agreement.

 

(d)        “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five (5) years has been, retained to represent (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees of the Independent
Counsel referred to above.

 

D.                 DIRECTOR AND OFFICER LIABILITY INSURANCE

 

1.       Good Faith Determination. The Company shall from time to time make the
good faith determination whether or not it is practicable for the Company to
obtain and maintain a policy or policies of insurance with reputable insurance
companies providing the officers and directors of the Company with coverage for
losses incurred in connection

 

5

--------------------------------------------------------------------------------


 

with their services to the Company or to ensure the Company’s performance of its
indemnification obligations under this Agreement.

 

2.       Coverage of Indemnitee. To the extent the Company maintains an
insurance policy or policies providing directors’ and officers’ liability
insurance, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available for any
of the Company’s directors or officers.

 

3.       No Obligation. Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain any director and officer insurance policy if
the Company determines in good faith that such insurance is not reasonably
available in the case that (i) premium costs for such insurance are
disproportionate to the amount of coverage provided, (ii) the coverage provided
by such insurance is limited by exclusions so as to provide an insufficient
benefit, or (iii) Indemnitee is covered by similar insurance maintained by a
parent or subsidiary of the Company.

 

E.                 NON-EXCLUSIVITY; FEDERAL PREEMPTION; TERM

 

1.       Non-Exclusivity. The indemnification provided by this Agreement shall
not be deemed exclusive of any rights to which Indemnitee may be entitled under
the Bye-Laws, applicable law or any written agreement between Indemnitee and the
Company (including its subsidiaries and affiliates). The indemnification
provided under this Agreement shall continue to be available to Indemnitee for
any action taken or not taken while serving in an indemnified capacity even
though he may have ceased to serve in any such capacity at the time of any
Proceeding.

 

2.       Federal Preemption. Notwithstanding the foregoing, both the Company and
Indemnitee acknowledge that in certain instances, U.S. federal law or applicable
public policy may override applicable law and prohibit the Company from
indemnifying its directors and officers under this Agreement or otherwise.
Indemnitee acknowledges that the U.S. Securities and Exchange Commission
believes that indemnification for liabilities arising under certain U.S. federal
securities laws is against public policy and is, therefore, unenforceable and
that the Company may be required in the future to undertake with the United
States Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee.

 

3.       Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is an officer
and/or a director of the Company (or is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise) and shall continue
thereafter so long as Indemnitee shall be subject to any Proceeding by reason of
his former or current capacity at the Company or any other enterprise at the
Company’s request, whether or not he is acting or serving in any such capacity
at the time any Expense is incurred for which indemnification can be provided
under this Agreement. This Agreement shall continue in effect regardless of
whether or not Indemnitee continues to serve as an officer and/or a director of
the Company or any other enterprise at the Company’s request.

 

F.                 MISCELLANEOUS

 

1.       Amendment of this Agreement. No supplement, modification, or amendment
of this Agreement shall be binding unless executed in writing by the parties
hereto. No waiver of any of the provisions of this Agreement shall operate as a
waiver of any other provisions (whether or not similar), nor shall such waiver
constitute a continuing waiver. Except as specifically provided in this
Agreement, no failure to exercise or any delay in exercising any right or remedy
shall constitute a waiver.

 

2.       Subrogation. In the event of payment to Indemnitee by the Company under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee, who shall execute all papers
required and shall do everything that may be necessary to secure such rights,
including the execution of such documents necessary to enable the Company to
bring suit to enforce such rights.

 

3.       Assignment; Binding Effect. Neither this Agreement nor any of the
rights or obligations hereunder may be assigned by either party hereto without
the prior written consent of the other party; except that the Company may,
without such consent, assign all such rights and obligations to a successor in
interest to the Company which

 

6

--------------------------------------------------------------------------------


 

assumes all obligations of the Company under this Agreement. Notwithstanding the
foregoing, this Agreement shall be binding upon and inure to the benefit of and
be enforceable by and against the parties hereto and the Company’s successors
(including any direct or indirect successor by purchase, merger, consolidation,
or otherwise to all or substantially all of the business and/or assets of the
Company) and assigns, as well as Indemnitee’s spouses, heirs, and personal and
legal representatives.

 

4.       Severability and Construction. Nothing in this Agreement is intended to
require or shall be construed as requiring the Company to do or fail to do any
act in violation of applicable law. The Company’s inability, pursuant to a court
order, to perform its obligations under this Agreement shall not constitute a
breach of this Agreement. In addition, if any portion of this Agreement shall be
held by a court of competent jurisdiction to be invalid, void, or otherwise
unenforceable, the remaining provisions shall remain enforceable to the fullest
extent permitted by applicable law. The parties hereto acknowledge that they
each have opportunities to have their respective counsels review this Agreement.
Accordingly, this Agreement shall be deemed to be the product of both of the
parties hereto, and no ambiguity shall be construed in favor of or against
either of the parties hereto.

 

5.       Counterparts. This Agreement may be executed in two counterparts, both
of which taken together shall constitute one instrument.

 

6.       Governing Law This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
United States of America, without giving effect to conflicts of law provisions
thereof.

 

7.       Notices. All notices, demands, and other communications required or
permitted under this Agreement shall be made in writing and shall be deemed to
have been duly given if delivered by hand, against receipt, or mailed, postage
prepaid, certified or registered mail, return receipt requested, and addressed
to the Company at:

 

Marvell Technology Group Ltd.

c/o 5488 Marvell Lane

Santa Clara, CA 95054

Attention: Chief Executive Officer

 

and to Indemnitee at:

 

 

8.       Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.

 

(Signature page follows)

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Agreement as of the date
first written above.

 

 

COMPANY

 

 

 

Marvell Technology Group Ltd.

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

Name:

 

Signature Page to Indemnification Agreement

 

--------------------------------------------------------------------------------